DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
The amendment filed 7/16/2021 has been entered.  Claims 2-4, 7, 14, 16, and 22 have been canceled.  Claims 1, 5, 6, 8-13, 15, 17-21 and 23-24 are pending in the application.  Claims 15, 17-21 and 23 have been withdrawn from consideration as being directed to a non-elected invention.  Election was made without traverse in the reply filed 10/14/2019.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 5, 6, 8-13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation, “wherein at least one of the plurality of intervening-layers is configured to fail at a different predetermined force threshold than the other of the plurality of intervening-layers, and wherein an amount of nanoplatelets of at least one of the plurality of intervening-layers is the other of the plurality of intervening-layers, such that the plurality of intervening-layers has a nanoplatelet gradient in which nanoplatelet loading amount decreases from an exterior intervening-layer toward an interior intervening layer nearer to the thermoplastic or metal shell substrate (emphasis added)” on lines 25-32 (the last eight lines of the claim), however, given that the “plurality of intervening-layers” is not limited to two intervening-layers and that “the other” on line 26 lacks clear antecedent basis, it is unclear whether the at least one of the plurality of intervening-layers that is configured to fail at a different predetermined force threshold is required to have a different predetermined force threshold from each or all of the remaining intervening-layers or just another of the intervening-layers, and whether “the other of the plurality of intervening-layers” as recited on line 29 is the same as “the other of the plurality of intervening-layers” as recited on line 26.  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  (Note: “intervening layer” on line 31 should be changed to “intervening-layer” given that the term “intervening-layer” is hyphenated throughout the claims and specification.)
Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 8-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (US2011/0143619).  Luinge discloses a fiber composite component and semi-finished textile product comprising layers of thermoplastic film having particles dispersed therein, in particular microparticles or nanoparticles, and preferably nanoparticles in platelet-shaped form, particularly layered silicate platelets such as bentonite, hectorite, montmorillonite, etc. (i.e. nanoclays as recited in instant claim 13), that possess a preferred alignment parallel to the plane of the film (Abstract, Paragraphs 0005-0012 and 0017); and fibrous material layers containing prima facie.
With regards to instant claim 5, Luinge discloses that the nanoplatelets are provided in the thermoplastic film layers and not the fiber layers, particularly given that the use of the thermoplastic film layers comprising the nanoplatelets or layered silicate particles is specifically designed to overcome problems associated with integrating layered silicate particles into the matrix of a fiber composite component (Entire document, particularly Paragraphs 0015, 0027-0028, 0036-0044; Figures), thereby rendering instant claim 5 obvious over Luinge.
With regards to instant claims 11 and 12, Luinge discloses that the polymeric matrix of the thermoplastic resin layers is a thermoplastic resin while the polymeric matrix of the fiber layers is preferably a thermoset resin, reading upon instant claim 11, with examples of suitable resin materials for the thermoplastic recited in claims 22 and 32, and suitable resins for the matrix material of the fiber layers recited in claim 25 which are different from those recited for the thermoplastic resin, thereby reading upon instant claim 12.  Further, in the case of the finished product, given that only a part of the thermoplastic resin may be dissolved in the matrix material upon curing of a thermosetting resin (claim 26), the resin matrix materials between the nanoplatelet-containing layers and the fiber layers would still be different as in instant claim 12 and would also comprise a thermoplastic or thermoset resin as in instant claim 11, and thus, the invention as recited in instant claims 11 and 12 would have been obvious over the teachings of Luinge with respect to the intermediate or semi-finished product as well as the finished product.
Response to Arguments
Applicant’s arguments filed 7/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The obviousness rejection based 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 2, 2021